Citation Nr: 1708773	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-47 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, rated as noncompensable prior to May 20, 2011, rated as 10 percent disabling effective May 20, 2011, and rated as 20 percent disabling effective October 22, 2014.

2.  Entitlement to higher initial ratings for left knee chondromalacia and Osgood Schlatter disease, rated as noncompensable prior to May 19, 2011 and rated as 10 percent disabling effective therefrom.

3.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia and Osgood Schlatter disease from October 22, 2014.

4.  Entitlement to a higher initial rating for right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy rated as 10 percent disabling effective January 1, 2009.

5.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia and Osgood Schlatter disease , status post arthroscopic surgery with partial lateral meniscectomy from October 22, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015 and December 2015 for further development.  

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability has been raised by the Veteran in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, and ratings in excess of 20 percent for the knees from October 22, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 19, 2011, the Veteran's left knee chondromalacia and Osgood Schlatter disease was not manifested by leg flexion limited to 45 degrees or leg extension limited to 10 degrees.  The disability was not manifested by recurrent subluxation or lateral instability.  

2.  Prior to October 22, 2014, the Veteran's left knee chondromalacia and Osgood Schlatter disease was not manifested by leg flexion limited to 30 degrees or leg extension limited to 15 degrees.  The disability was not manifested by recurrent subluxation or lateral instability.  

3.  Effective October 22, 2014, the Veteran's left knee chondromalacia and Osgood Schlatter disease is manifested by flexion from 0 to 85 degrees, with 2-3 flare-ups per week during which the Veteran has little if any motion or function in the knee.  The disability is not manifested by recurrent subluxation or lateral instability.  

4.  Prior to October 22, 2014, the Veteran's right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy was not manifested by leg flexion limited to 30 degrees or leg extension limited to 15 degrees.  The disability was not manifested by recurrent subluxation or lateral instability.  

5.  Effective October 22, 2014, the Veteran's right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy is manifested by flexion from 0 to 85 degrees, with 2-3 flare-ups per week during which the Veteran has little if any motion or function in the knee.  

6.  Effective October 22, 2014, the Veteran's right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy is manifested by severe recurrent patellar dislocations.  



CONCLUSIONS OF LAW

1.  Prior to May 19, 2011, the criteria for entitlement to a compensable disability rating for the Veteran's service-connected left knee chondromalacia and Osgood Schlatter disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2004); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2016).

2.  Prior to October 22, 2014, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee chondromalacia and Osgood Schlatter disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2016).

3.  Effective October 22, 2014, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected left knee chondromalacia and Osgood Schlatter disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2016).

4.  Prior to October 22, 2014, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2016).

5.  Effective October 22, 2014, the criteria for entitlement to a disability evaluation of 20 percent, but no higher for the Veteran's service-connected right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2016).

6.  Effective October 22, 2014, the criteria for entitlement to a separate disability evaluation of 20 percent, but no higher for the Veteran's service-connected right knee severe recurrent patellar dislocations have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an October 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2008, May 2011, and March 2015.  

The examinations of record are not compliant with the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Again, the Board acknowledges that the requirements of Correia were not satisfied in the prior examinations, all of which pre-dated that case.  Given the passage of time, it does not appear that a future examination would provide much useful data as to the Veteran's passive motion originally tested as far back as 2008.  Indeed, it would appear that development to inquire into passive range of motion retrospectively would serve no useful purpose and would merely delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  Thus, the Board will at present adjudicate the knee claims.  The instant decision awards an increase to 20 percent for each knee effective October 22, 2014.  The question of a rating in excess of this amount from October 22, 2014 will be remanded for a new examination compliant with Corriea.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected left knee disability has been rated by the RO under the provisions of Diagnostic Code 5260.  Under this regulatory provision, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Additionally, the Board notes that pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

The right knee has been evaluated under Diagnostic Code 5014-5259.  Diagnostic Code 5014, for osteomalacia, instructs the rater to evaluate under the relevant code sections for limitation of motion, as referenced above.  Diagnostic Code 5259 addressed the symptomatic removal of semilunar for cartilage and provided a 10 percent rating.  

In addition, the Board notes ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Turning to the evidence of record, the Veteran underwent a VA examination in November 2008.  He reported that he had several arthroscopic examinations, as well as several operations on his knees from 1980 to 1990.  He stated that since then he has worn braces on both knees.  He reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He reported that his knees gave out sometimes.  He described the pain as crushing, aching, sticking, squeezing, oppressing, cramping, burning, and sharp, with a severity of 8/10.  Pain was elicited by physical activity and relieved by rest and medication (Motrin).  He described his functional impairment as "walking, stairs, getting in and out car/truck."  

The Veteran stated that he could do all the activities of daily living except that he was subject to pain with walking, climbing stairs, shopping, gardening, vacuuming, gardening, taking out trash, and pushing a lawnmower.  He stated that in general, he could sustain heavy physical activities without immediate distress.

Upon examination, there was moderate crepitus on the right knee, and mild crepitus on the left.  Otherwise, the examination of the right and left knees was within normal limits.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of recurrent subluxation, locking pain, or joint effusion.  The range of motion was within normal limits (flexion to 140 degrees and extension to 0 degrees).  There was no varus/valgus instability; and the Drawer and McMurray tests were negative.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive exercise.  X-rays were negative except for the appearance of the tibial tubercle on the left knee which was consistent with Osgood Schlatter disease.  The examiner diagnosed the Veteran with chondromalacia, moderate on the right, and mild on the left.  

The Veteran underwent another VA examination in May 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported decreased range of motion and giving way in his knees, right greater than left.  He also reported continuous pain.  The Veteran utilized a hinged knee brace with an open patella, with no real benefit.  There was no effect on his occupation or his activities of daily living (ADLs), although he reported difficulty bending.  

Upon examination, the Veteran had a normal gait.  He had a positive patellar grind test bilaterally.  His range of motion was 0-90 degrees of flexion bilaterally with extension back to neutral with patellofemoral crepitus and medial joint line crepitus and pain throughout.  He had no ligamentous instability to varus or valgus stress in either knee and he had negative drawer testing.  He appeared to have synovitis bilaterally, but there was no effusion in either knee on the day of the examination.  There were no additional limitations following repetitive use, other than increased pain and crepitus without further loss of motion.  There were no reported flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his knee function.  The Veteran was diagnosed with bilateral patellofemoral syndrome secondary to chondromalacia patella.

In October 2013, the Veteran underwent an MRI of his left knee (VBMS, 11/06/13).  He was assessed with (1) a grade 1 interior ACL strain without avulsion or laxity, (2) nondisplaced horizontal cleavage tear through the entire lateral meniscus, (3) multiple meniscal cysts lateral to the lateral meniscus, (4) nondisplaced radial tear anterior horn medial meniscus, and internal degenerative signal throughout the remaining medial meniscus, (5) strain of the intact anterior and posterior medial meniscal roots, (6) Osgood-Schlatter's disease with prominent anterior tibial tuberosity, marrow edema, cystic fluid within the tibial tuberosity and inferior inserting thickened patellar tendon (no patellar tendon avulsion or laxity), (7) mild patellar chondromalacia, (8) tendinosis of the entire patellar tendon and distal quadriceps tendon, with superior patellar enthesopathy at the quadriceps insertion (no inferior patellar insertional marrow edema), (9) small effusion, and (10) a small popliteal cyst.

The Veteran submitted an October 2014 examination report from the Texas Bone & Joint Center.  The Veteran reported bilateral knee pain rated 8/10 (left worse than right).  He reported a history of swelling, pain, locking, catching, and instability (left worse than right).  He reported difficulty walking up and down stairs, and squatting.  He reported that he experiences swelling at the end of the day.

Upon examination, the Veteran had range of motion in the right knee from -25 to 90 degrees by goniometer.  There was positive tenderness along the joint line, medial more than lateral.  Patella tracking was unremarkable.  There was a positive patellar tilt.  There was a negative grinding test and negative apprehension test.  The knee was normal to varus and valgus stress testing; +1A Lachman's test with a soft but good endpoint; negative anterior and posterior drawers; negative pivot-shift; positive McMurray's test; and negative Apley test.  Distal neurovascular status remained intact.  

Examination of the left knee revealed mild to moderate swelling.  There was a hard nodular prominence noted along the tibial tuberosity suggestive of Osgood-Schlatter.  The Veteran had range of motion from -5 to 110 degrees by goniometer.  There was crepitus and positive joint line tenderness, medial more than lateral.  Patella tracking was unremarkable.  There was positive tilt; negative grinding test; and negative apprehension test.  The knee was normal to varus and valgus stress testing, +1A Lachman's test with a soft but good endpoint; negative anterior and posterior drawers; negative pivot-shift; positive McMurray's test; and positive Apley test.  Distal neurovascular status remained intact.  

The Veteran testified at a Board hearing in October 2014 (VBMS, 2/6/17).  He reported flare-ups with regard to each knee.  These flare-ups reportedly occurred 2-3 times per week and resulted in additional loss of motion.  He testified that both knee disabilities were manifested by instability, causing him to use crutches, a cane, and knee braces.  He reported a cycle of flare-ups in the knees resulting in an altered gait (limp) which caused back pain.  The pain in his back altered his gait and caused his knees to hurt.  He stated that during a flare-up he had 80 percent less mobility in his left knee and 60-70 less mobility in his right knee.  During such episodes he had to sit with his legs straight.  There were times when he cannot go anywhere because he could not bend his knees.  He reported that his knees give out approximately 3-4 times per month.  He further reported that he had compression braces for both his knees.  He also had a cane and two crutches for when his symptoms intensified.  He lived in a two-story house but he rarely went upstairs due to pain.  

Pursuant to the Board's January 2015 remand, the Veteran underwent another VA examination in March 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran did not report flare-ups.  The Veteran did not report having any functional loss or functional impairment of the joint, including but not limited to repeated use over time.

The Veteran reported that his average daily knee pain was 6/10; and was 10/10 at its worst.  He wore no braces or assistive devices at the examination.  He reported 
effusion 3-4 times a week and his knees would often "collapse on me, the right worse than the left."  He reported difficulty walking on uneven ground.  He could sit for 10-15 minutes, stand for only 10 minutes, and walk 100 yards before his knee pain increases.  He stated that he was constantly shifting his knees and noted that he had to stop driving after an hour to get out of the car and walk around.  His right knee pain was mainly in the patella and lateral joint line and his left knee pain was over the lateral patellar facet and pes anserinus bursa.  He had to take frequent breaks at work, otherwise he would experience severe knee pain.  There were no flare-ups, per se (VBMS, p.3). 

Upon examination, the Veteran had flexion from 0 to 85 degrees and extension from 85 to 0 degrees in each knee.  The examiner noted that pain caused functional loss; and that there was pain on weight bearing.  There was also objective evidence of localized tenderness or pain on palpation of the joint bilaterally.  There was also objective evidence of crepitus bilaterally.  The Veteran was unable to perform repetitive use testing with at least three repetitions bilaterally.  Regarding pain, weakness, fatigability, or incoordination significantly limiting functional ability with repeated use over a period of time, the examiner was unable to render an opinion without mere speculation.  Muscle strength in the right knee was 4/5; and muscle strength in the left knee was 5/5.  There was no ankylosis in either knee.  There was no history of recurrent subluxation or lateral instability in either knee.  There was a history of effusion (although there was no effusion at the time of the examination).  Upon examination, there was no joint instability of either knee.  However, the examiner noted that the Veteran has had a history of severe recurrent patellar dislocation in the right knee.  

Pursuant to the Board's December 2015 remand, the RO obtained an addendum opinion from the March 2015 VA examiner.  The examiner noted that even though the Veteran has, in the past, reported "flare-ups," he did not have flare-ups "per se."  The examiner explained that when the Veteran refers to a flare-up, he means that he experiences an increase in pain secondary to an overuse of the knee within the parameters of the stated activity limits, as noted by the Veteran himself.  The examiner further explained that, from a medical perspective, this does not constitute a flare-up, as there is a specific explanation that has a historic basis to the increase in pain.  In other words, the pain occurs for a specific reason that is identifiable and preventable by not exceeding the limits of the activity in question.  Nonetheless, the examiner opined that it is likely that during these "flare-ups" where the knee pain is 10/10, the Veteran has little if any motion of function in the knee.


Analysis

Prior to May 19, 2011

Prior to May 19, 2011, the Veteran's left knee has been rated as noncompensable and the Veteran's right knee has been rated as 10 percent disabling.

In order to warrant a compensable rating for the left knee, the disability would have to be manifested by leg flexion limited to 45 degrees or leg extension limited to 10 degrees.  At the Veteran's November 2008 VA examination, range of motion was within normal limits (flexion to 140 degrees and extension to 0 degrees).  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive exercise.  

Likewise, in order to warrant a rating in excess of 10 percent for the right knee, the disability would have to be manifested by leg flexion limited to 30 degrees or leg extension limited to 15 degrees.  At the Veteran's November 2008 VA examination, range of motion was within normal limits (flexion to 140 degrees and extension to 0 degrees).  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive exercise.  

In regard to DeLuca criteria, the November 2008 VA examiner opined that the Veteran's knee disabilities did not cause the Veteran to suffer from excessive fatigability or incoordination.  There is no medical evidence to show that there is any additional loss of motion due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a compensable rating in the left knee and to a degree that supports a rating in excess of 10 percent in the right knee.  

The Board notes that the November 2008 VA examiner found that there was no evidence of recurrent subluxation, locking pain, or joint effusion.  There was no varus/valgus instability; and the Drawer and McMurray tests were negative.  Consequently, a separate rating under Diagnostic Code 5257 for instability is not warranted.   

Prior to October 22, 2014

The Board notes that effective May 19, 2011, both knees have been rated as 10 percent disabling.  As noted above, in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by leg flexion limited to 30 degrees or leg extension limited to 15 degrees.

At the Veteran's May 2011 VA examination, his range of motion was 0-90 degrees of flexion bilaterally with extension back to neutral with patellofemoral crepitus and medial joint line crepitus and pain throughout.  There were no additional limitations following repetitive use, other than increased pain and crepitus without further loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his knee function.  There was no effect on the Veteran's occupation or his ADLs, although he reported difficult bending.    

Regarding DeLuca criteria, the May 2011 VA examiner opined that the Veteran's knee disabilities did not cause him to suffer from excessive fatigability or incoordination.  There is no medical evidence to show that there is any additional loss of motion due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

As before, the May 2011 VA examiner found that the Veteran had no ligamentous instability to varus or valgus stress in either knee; and he had negative drawer testing.  Consequently, a separate rating under Diagnostic Code 5257 for instability is not warranted.   

Effective October 22, 2014

The Veteran testified at a Board hearing on October 22, 2014.  He gave credible testimony that he experiences flare-ups in each knee that occur 2-3 times per week.  He stated that during these flare-ups, he has 80 percent less mobility in his left knee and 60-70 less mobility in his right knee.  He also stated that he has to sit with his legs straight; and that there are times when he cannot go anywhere because he cannot bend he cannot bend his knees.  

At the Veteran's March 2015 examination, he achieved range of motion from 0 to 85 degrees bilaterally.  The Board recognizes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would need to be manifested by leg flexion limited to 30 degrees or leg extension limited to 15 degrees.  However, in a May 2016 addendum opinion, the March 2015 VA examiner (while declining to characterize the Veteran's increased pain and reduced mobility as a "flare-up" per se) acknowledged that it is likely that during these "flare-ups" where the knee pain is 10/10, the Veteran has little if any motion or function in the knees.

The Board finds that in consideration of DeLuca and in giving the benefit of the doubt to the Veteran, that each of the Veteran's knees is more appropriately rated at 20 percent disabling effective October 22, 2014 (the date of the Veteran's hearing).  

The question of entitlement to ratings in excess of 20 percent will be addressed in the Remand portion of this decision.  At present, however, the Board finds support for a separate rating of 20 percent for the right knee pursuant to Diagnostic Code 5258.  Indeed, while the March 2015 VA examiner found no evidence of joint instability of either knee, he noted a history of severe recurrent patellar dislocation in the right knee.  The 20 percent rating herein awarded is the highest rating available under this Diagnostic Code.  The Board notes that a higher evaluation is available under Diagnostic Code 5257, but only for severe recurrent subluxation or lateral instability.  As noted, the March 2015 VA examiner specifically found no objective evidence of recurrent subluxation or lateral instability.  


Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of loss of motion, pain, instability, and dislocation.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating prior to May 19, 2011, and a rating in excess of 10 percent prior to October 22, 2014, for left knee chondromalacia and Osgood Schlatter disease is denied.   

Effective October 22, 2014, a rating of 20 percent for left knee chondromalacia and Osgood Schlatter disease, is granted.  

Prior to October 22, 2014, entitlement to a rating in excess of 10 percent for right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy is denied.

Effective October 22, 2014, a rating of 20 percent for right knee chondromalacia, status post arthroscopic surgery with partial lateral meniscectomy, is granted.  

Effective October 22, 2014, a separate rating of 20 percent, but no greater, for right knee severe recurrent dislocations, is granted.  


REMAND

The Board notes that in December 2015, it remanded the issue of entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, so that the Veteran could undergo a neurologic examination for the purpose of determining whether or not his lumbar spine disability results in radicular symptoms.  The reason that the Board remanded for such an examination was that the March 2015 VA examiner summarized an October 2014 lumbar spine MRI but left out a reference to possible nerve implications.  Specifically, the MRI report stated that at L3-L4, "there is mild disc bulge no more than a couple of millimeters, with very slight effacement of the ventral thecal sac.  There is mild facet arthropathy.  Disc bulge may abut exiting nerve root rightward, lateral foraminal to far lateral distribution.  Neural foramen remain patent." [Emphasis added] (VBMS, 10/28/14, p. 13; see also Representative's Brief, VBMS, 11/3/15).   
 
The Veteran has not undergone a neurologic examination.  Instead, the RO obtained an addendum opinion from the March 2015 orthopedic examiner, which was dated in February 2016.  The examiner began by stating "I do not understand the question."  He then opined that the Veteran did not have radicular symptoms.  However, he did not conduct a neurologic examination or address the above referenced findings of the October 2014 MRI.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Additionally, as noted previously, the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016) that range of motion testing should include testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  Prior examinations do not contain all relevant findings.  Thus, a new examination should be arranged and the RO should thereafter readjudicate the question of entitlement to a rating in excess of 20 percent for either knee from October 22, 2014 forward.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA neurologic examination for the purpose of determining whether or not the Veteran's lumbar spine disability results in radicular symptoms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not that the Veteran's lumbar spine disability results in radicular symptoms.  If so, the examiner should render an opinion regarding the severity of the symptoms.     

The examiner should specifically address the findings of the October 2014 MRI that, at L3-L4, "there is mild disc bulge no more than a couple of millimeters, with very slight effacement of the ventral thecal sac.  There is mild facet arthropathy.  Disc bulge may abut exiting nerve root rightward."

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  Schedule a VA examination for the knees.  Testing should include active and passive motion, in both weight-bearing and non weight-bearing positions.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations in October 2014 and March 2015, based on the provided active motion findings.  If this cannot be accomplished, the examiner should explain why.  Examination should also estimate any additional limitation of motion on repeated movement, with pain, or during flare-ups, expressed in degrees of lost motion.  Additionally, all appropriate tests of instability should be conducted.

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


